DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (WO 2008/127358 A2).
Ali taught [0041] a lipid composition (e.g., a lipid compound suspension [claim 2]) comprising an anticancer drug (e.g., paclitaxel [0074]) as an active component, and finding use, e.g., in treatment of cancer diseases. The cancer was any type of cancer in a mammal (e.g., methods of administering to a patient having a cancer), including but not limited to bladder and kidney (e.g., reads on bladder cancer and UTUC)  [00130]. Lipids of the lipid composition comprised DMPC and DMPG [claim 4]. The weight-to-weight ratio of the active compound to the total lipid in the composition was between 1:1 to 1:100 [0033, 00106]. Furthermore, the amount of the lipid was not limited to any particular amount or percentage [0014].
Claim 1 is rendered prima facie obvious over the teachings of Ali, because it is prima facie obvious to combine prior art elements according to known methods, to yield predictable results. In the instant case, all the claimed elements (e.g., paclitaxel, DMPC, DMPG) were known in the prior art (e.g., Ali et al) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (e.g., lipid composition comprising an anticancer drug for the treatment of any type of cancer) to one of ordinary skill in the art. MPEP 2143.A.
The instant claim 1 recites a weight ratio of paclitaxel to DMPC to DMPG at (1) : (1-2) : (0.2-0.7). 
The instant claim 2 recites a weight ratio of paclitaxel to DMPC to DMPG at (1) : (1.4) : (0.6). 
Ali taught the weight-to-weight ratio of the active compound to the total lipid in the composition between 1:1 to 1:100; furthermore, the amount of the lipid was not limited to any particular amount or percentage [0014]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Ali reads on the instant claims 1-2, 7-8 and 10.
Further regarding claim 2, as well as claims 9-11, the instant claims are rendered prima facie obvious over Ali, because Ali taught that the route of administration was not limited [0056-0058].
Claim 3 is rendered prima facie obvious because Ali taught trehalose [0036].

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al (WO 2008/127358 A2), in view of Shih et al (USP 8,956,600 B2).
The 35 U.S.C. 103 rejection over Ali was previously discussed.
Ali generally taught [0036; claim 27] cryoprotectants, but was neither specific mannitol nor amounts thereof, as recited in claims 4-6.
Shih taught drug delivery systems (e.g., DMPC and DMPG at [col 2, lines 65-67]) lyophilized with mannitol (as a cryoprotectant) at a concentration range of 0.5-5 % [col 4, lines 1-19].
Since Ali generally taught cryoprotectants, it would have been prima facie obvious to one of ordinary skill in the art to include mannitol within Ali, as taught by Shih. It is prima facie obvious to select mannitol for incorporation into a drug delivery vehicle, based on its recognized suitability for its intended use as a cryoprotectant. See MPEP 2144.07.  
The ordinarily skilled artisan would have been motivated to include, within Ali, mannitol at 0.5-5 % in order to extend the shelf life of the composition.
The instant claim 5 recites the ratio of paclitaxel/DMPC/DMPG to mannitol at (1) : (0.15-0.8).
The instant claim 6 recites the ratio of paclitaxel to DMPC to DMPG at (1) : (1.4) : (0.6).
Ali taught about 2.5 % to about 95 % by weight total lipid [00100], with the weight-to-weight ratio of the active compound (paclitaxel) to the total lipid (DMPC/DMPG) in the composition between 1:1 to 1:100; furthermore, the amount of the lipid was not limited to any particular amount or percentage. Shih taught mannitol at 0.5-5 %. A prima facie case of obviousness exists because of overlap, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612